DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Waffelfabrik (DE 202011003664 U1) in view of Inoue (JP 2005-255243 A).
Regarding claim 4, Waffelfabrik teaches a cornet package for packaging a cone-shaped ice cream, the cornet package comprising: a panel of cone-shape (Fig. 2) and having an upper curve and a lower curve formed inwardly of an outer edge line (the outer sides of the indents around tab 12) so as to define an opening portion of the cornet package, the outer edge line being cut in a vertical plane (Fig. 1); a holding protrusion 12 formed between the upper curve and the lower curve, said holding protrusion having an outer edge extending outwardly of the outer edge line (Fig. 2), said holding protrusion having an upper edge and a lower edge that are angled inwardly (the inner sides of the indents around tab 12), the upper curve and the lower curve extending entirely linearly toward the upper edge and the lower edge of said holding protrusion; and an upper tear line 6b of a curved shape and being perforated, said upper tear line having one end at an upper corner of said holding protrusion and extending toward an upper edge of said panel; and a lower tear line 6a of a curved shape and being perforated, said lower tear line having one end at a lower corner of the holding protrusion and extending so as to have an opposite end at an inner edge of said panel.  Waffelfabrik does not teach the upper tear line having an opposite end terminating below the upper edge, though Waffelfabrik teaches the upper tear line 6b can be of various shapes and describes an embodiment where the line does not approach the top edge (see pg. 5, second paragraph of translation provided with the office action dated 02/25/2022).  Inoue teaches an analogous cornet package that opens with a tear strip and teaches providing an upper tear line 5’ (Fig. 2) of a curved shape and being perforated, said upper tear line having one end at an upper corner of said holding protrusion and extending toward an upper edge of said panel and having an opposite end terminating below the upper edge.  It would have been obvious to one of ordinary skill in the art to modify the structure of Waffelfabrik with the tear line shape of Inoue with the motivation of design preference as it constitutes a simple substitution to a known alternative tear line shape that provides a predictable result.
Regarding claim 5, Waffelfabrik illustrates the outer edge line has a length extending from a top to a bottom of said panel, said holding protrusion having a lower edge thereof formed above more than one-half of the length of the outer edge line (Fig. 2).

Response to Arguments
Applicant’s arguments with respect to claims 4-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734